Citation Nr: 0837841	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-36 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for pes planus.


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel 












INTRODUCTION

The veteran had active service from March 1971 until April 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

A claim for pes planus was originally filed and denied in 
April 1973.  Subsequently, the veteran filed new claims and 
was denied in April 1977, October 1989, November 1997, August 
1999 and July 2004.  The July 2004 rating decision 
represented the last final decision on record.  


FINDINGS OF FACT

1. A July 2004 rating decision denied service connection for 
pes planus; the veteran did not appeal this decision and it 
is final. 

2. The evidence associated with the claims file subsequent to 
the July 2004 final decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for pes planus.  


CONCLUSIONS OF LAW

1. The July 2004 rating decision is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2. Evidence received since the July 2004 rating decision is 
not new and material; the claim of entitlement to service 
connection for pes planus is not reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159 (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Here, the VCAA duty to notify was otherwise satisfied by way 
of a letter sent to the veteran in June 2006 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.

With respect to the Dingess requirements, in the June 2006 
letter the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating as well as notice of the type of evidence 
necessary to establish an effective date.

In claims to reopen, VA must also both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought. Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.
In this case, the notice letter provided to the veteran in 
June 2006 satisfied the Kent requirements. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran's service medical records ae already of record.  A VA 
examination need not be provided for the veteran's claims to 
reopen.  In the absence of new and material evidence 
submitted by the claimant, the duty to assist by affording 
the veteran a VA examination is not triggered.  See 38 
U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am.  v.  
Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
2003) (holding that VA need not provide a medical examination 
or medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the 
veteran has submitted new and material evidence warranting 
the reopening of his claim, the duty to assist does not 
attach).

The RO has obtained the service treatment records (STRs) and 
the VA outpatient treatment records (OTRs).  The veteran 
submitted lay statements in support of his claim.  The Board 
finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice 
to the veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence

The veteran seeks to reopen a previously denied claim for 
service connection for pes planus.  A review of the record 
indicates that the veteran was previously denied service 
connection for pes planus in a July 2004 rating decision.  No 
Substantive Appeal was filed and that rating decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

A disallowed claim shall be reopened and reviewed if new and 
material evidence is presented or secured with respect to the 
prior final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the July 2004 rating 
decision consisted of the veterans' STRs, the VA OTRs and lay 
statements.  The claim was initially denied because the 
veteran failed to show objective evidence of aggravation or 
worsening of the pre-existing pes planus disability due to 
active service in order to establish service connection.  In 
his attempt to reopen the claim, the evidence received since 
the July 2004 final decision includes evidence of: STRs, OTRs 
and lay statements.  As will be discussed below, none of 
those records provided objective evidence that the veteran's 
pes planus was aggravated or worsened as a result of active 
service.  

The veteran seeks to reopen his claim of entitlement to 
service connection for pes planus.  Service connection will 
be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).  That an injury occurred in service 
alone is insufficient.  There must be a chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

In this case, the veteran specifically contends that his pre-
existing pes planus has been aggravated or worsened due to 
his active service.  Evidence of aggravation under 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a), requires a pre-
existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  

The first step in an aggravation analysis is whether the 
injury or disease at issue pre-existed service.  Under 
38 C.F.R. § 3.304(b) the veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to any defects, infirmities or 
disorders noted at entrance into service.  Under 38 U.S.C.A. 
§ 1111, when no pre-existing condition is noted upon entry 
into service the veteran is presumed to have been sound upon 
entry.  

However, 38 U.S.C.A. § 1153 provides that when a pre-existing 
disability is noted upon entry into service the veteran 
cannot bring a service connection claim for that disability, 
but the veteran may bring a claim for service-connected 
aggravation of that disability.

Having established that the veteran's pes planus pre-existed 
service, as the RO did in the July 2004 prior final decision, 
the first element to analyze when proceeding under an 
aggravation claim pursuant to 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306, is whether there is evidence that the pre-
existing condition permanently increased in severity in 
service.  The veteran has the burden of proof to establish 
aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If there is no evidence of injury, complaints, 
or treatment of the preexisting disability in service, the 
veteran's burden of proof is not met.  

Turning to the relevant evidence of record at the time of the 
July 2004 final decision, the STRs showed that during the 
December 1970 service enlistment physical examination, the 
examiner noted the veteran's pre-existing disability of 
abnormal feet and second degree pes planus.  The STRs 
documented that the veteran experienced symptomatic 
exacerbations of pes planus during active service.  In the 
November 1971 STR the veteran reported sore feet.  In April 
1972 the medical records reflected the veteran had an fungus 
infection of the feet, had no arches in his feet bilaterally 
and needed shoe correction.  The veteran complained of sore 
feet in July and October 1972.  The February 1973 STR noted 
chronic pain in both feet and shoe correction for pes planus.  
The February 1973 separation examination noted pes planus but 
was otherwise normal and unremarkable for foot complaints.  
Post-service medical records associated with the claims file 
at that time included September 2003 and  February  2004 
medical progress notes which indicated the veteran had pes 
planus with over pronation. 

Subsequent to the July 2004 final rating decision the veteran 
submitted OTRs and  STRs.  The STRs noted pes planus upon the 
veteran's enlistment examination and treatment for foot pain 
during service.  

In the March 2006 OTR the veteran complained of left heel and 
sole pain since last month and denied any recent trauma to 
the heel.  The veteran stated a history of flat feet from the 
military and maximum pain when bearing weight on the left 
foot as well as the first in the morning after a period of 
rest.  The physician noted tender to palpation over the 
medial part of the left heel and assessed plantar fasciitis.  
The physician recommended nonsteroidal anti-inflammatory 
drugs, padded foot splints, sole inserts, a prosthetic 
consultation, ice and education material for the veteran.  

In the April 2006 OTR, the veteran presented with a history 
of plantar fasciitis.  The veteran wore shoe inserts for only 
three weeks a year ago and complained that the inserts caused 
him pain in the calves and the medial aspect of the arch and 
of pins and needles in both feet.  Upon examination the 
physician noted pes planus with calcaneovalgus and slight 
forefront abduction.  There was no pain with palpation of the 
foot or dorisflexion of the toes.  The physician's impression 
was pes planus and calcaneovalgus, contractacture of the 
achilles tendon and peripheral neuropathy accounting for his 
foot pain.  The suggested plan for the veteran was a to have 
a work up for a peripheral neuropathy.  The physician noted 
the veteran may benefit from agents to help his neuropathic 
pain, inserts with 1/4 inch medial heel posting and stretching 
of the gastroc with use of the orthosis.  

A May 2006 OTR noted the impression of electrophysiologic 
evidence for axonal motor greater than sensory neuropathy of 
both lower extremities and could not exclude underlying S1 
radiculopathy.  

In the May 2007 OTR the physician's impression was of 
neuropathy with neuropathic pain in bilateral feet pes planus 
with calcaneovalgus.  The physician concluded that the 
veteran should seek treatment regarding his neuropathic pain 
and recommended neurotin. 

The veteran also submitted lay statements in support of his 
claim.  In the October 2006 Notice of Disagreement and the 
November 2007 VA Form 9, the veteran stated that his 
bilateral foot pain was aggravated during active service.  

The newly submitted STRs were cumulative and redundant of the 
evidence of record in that they noted the veteran experienced 
systematic exacerbations of pes planus during service.  
However, there was no medical evidence of record that showed 
that the basic pathology of the pes planus was worsened 
during military service.  In fact, the STRs reflected that 
the veteran returned to duty upon rest and remedial 
treatment.  Furthermore, the May 2006 OTR attributed the 
veteran's pain to neuropathy with neuropathic pain in the 
bilateral feet.  The nerve conduction studies revealed and 
underlying S1 radiculopathy.  The medical evidence did not 
show the veteran's neuropathy began during active service or 
that was related to pes planus.  Additionally, the examiner 
did not specifically attribute the foot pain to aggravation 
to active service, or that there was an increase in the 
severity of the veteran's pes planus during active service.  

Although the evidence submitted since the July 2004 rating 
decision is new, in that it was not previously of record, the 
newly submitted evidence is not material.  The newly 
associated evidence is devoid of any competent medical 
evidence of a chronic disease or disability aggravated by or 
during active service.  Evidence of aggravation of a pre-
existing disability was essentially the basis of the previous 
denial.  The newly submitted medical evidence only 
demonstrates what was previously known, that the veteran had 
pes planus upon entrance into active service and has current 
feet pain.  

Additionally, the new lay evidence associated with the claim 
attesting to the veteran's current feet pain is cumulative 
and redundant of the veteran's earlier statements of foot 
pain, and therefore, such evidence is not new and material.  
The lay evidence does not provide competent evidence 
supportive of his claim of aggravation due to active service, 
which is the type of evidence necessary for the veteran to 
reopen his claim in this case.  Indeed, while the veteran is 
certainly competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. at 379; Espiritu  v. Derwinski, 2 Vet. App. at 495.  

Therefore, the Board finds that the evidence received since 
the July 2004 rating decision does not contain credible 
medical evidence indicating that the veteran's current foot 
pain was aggravated by or related to service.  Therefore, the 
additional evidence received is not "material" since it does 
not relate to an unestablished fact necessary to substantiate 
the claim, specifically that there is medical evidence that 
veteran's claimed pes planus was aggravated or worsened 
during or as a result of service, and does not raise a 
reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that the claim for service 
connection may not be reopened.


ORDER

New and material evidence having not been received, the 
application to reopen the claim for entitlement to service 
connection for pes planus is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


